Citation Nr: 1722090	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability manifested by high cholesterol.

3.  Entitlement to service connection for coronary artery disease, status post 4 vessel bypass graft (claimed as a heart condition).


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This appeal, which has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) & 38 U.S.C.A. § 7107(a)(2) (West 2014), is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

In a timely filed VA Form 9 dated in November 2013, the Veteran stated that he wished to attend a hearing before a Veterans Law Judge (VLJ) at the RO.  Thereafter, he indicated in filings dated in August 2014, December 2014 and October 2015 that he wished to withdraw this hearing request.  Subsequent to these filings, however, and in August 2016, he submitted new documentation clarifying his desire to have a videoconference hearing before a VLJ.  

That said, in January 2017, the RO cancelled the Veteran's hearing due to withdrawal.  See VA Correspondence.  Notwithstanding the RO's determination, the Board finds that the Veteran filed a timely second request for a hearing prior to notification of certification of his claims.  See January 2017 Notification Letter, see also 38 C.F.R. § 20.1304 (2016).  Therefore, this appeal must be remanded to afford the Veteran his videoconference hearing.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the action listed below.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2016).  A copy of the notice of that hearing should be placed in the record. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, his claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

